Exhibit 10.19

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE
SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT AND ASSOCIATED QUALIFICATIONS IN EFFECT WITH RESPECT TO
THE SECURITIES UNDER SUCH ACT AND SUCH LAWS OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION
ARE NOT REQUIRED.

 

REVCARE, INC.

PROMISSORY NOTE

 

$100,000.00

Cypress, California

 

July      , 2002

 

RevCare, Inc., a Nevada corporation (the “Company”), the principal offices of
which are located at 5400 Orange Avenue, Suite 200, Cypress, California 90630,
for value received hereby promises to pay to FBR Financial Services Partners,
L.P. (the “Holder”), the sum of One Hundred Thousand Dollars ($100,000.00), or
such lesser amount as shall then equal the outstanding principal amount hereof
on the terms and conditions set forth hereinafter.  The outstanding principal
and any accrued and unpaid interest thereon shall be due and payable on the
earlier of (i) demand by the Holder or (ii) when declared due and payable by the
Holder upon the occurrence of an Event of Default (as defined below) (the
occurrence of any event under either subclause (i) or (ii) shall constitute the
“Maturity Date”); provided, however, that the Holder shall not be entitled to
demand payment pursuant to the foregoing clause (i) prior to August     , 2002. 
Payment for all amounts due hereunder shall be made by mail to the address of
the Holder.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

 

1.             Interest.  This Note shall bear interest at the rate of the prime
rate of interest charged by the Company’s lender plus one percent (1%) per
annum.  The interest shall be paid on the Maturity Date.

 

2.             Events of Default.  If any of the following events specified in
this Section 2 shall occur (herein individually referred to as an “Event of
Default”), the Holder may, so long as such condition exists, declare the entire
outstanding principal and any accrued and unpaid interest thereon immediately
due and payable, by notice in writing to the Company:

 


(A)     THE INSTITUTION BY THE COMPANY OF PROCEEDINGS TO BE ADJUDICATED AS
BANKRUPT OR INSOLVENT, OR THE CONSENT BY IT TO THE INSTITUTION OF BANKRUPTCY OR
INSOLVENCY PROCEEDINGS AGAINST IT OR THE FILING BY IT OF A PETITION OR ANSWER OR
CONSENT SEEKING REORGANIZATION OR RELEASE UNDER THE FEDERAL BANKRUPTCY ACT, OR
ANY OTHER SIMILAR FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAW, OR THE CONSENT
BY IT TO THE FILING OF ANY SUCH PETITION OR THE APPOINTMENT OF A RECEIVER,
LIQUIDATOR, ASSIGNEE, TRUSTEE OR OTHER SIMILAR OFFICIAL OF THE COMPANY, OR OF
ANY SUBSTANTIAL PART OF

 

1

--------------------------------------------------------------------------------



 


ITS PROPERTY, OR THE MAKING BY IT OF AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR THE TAKING OF CORPORATE ACTION BY THE COMPANY IN FURTHERANCE OF ANY SUCH
ACTION; OR

 


(B)     IF, WITHIN SIXTY (60) DAYS AFTER THE COMMENCEMENT OF AN ACTION AGAINST
THE COMPANY (AND SERVICE OF PROCESS IN CONNECTION THEREWITH ON THE COMPANY)
SEEKING ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION, DISSOLUTION OR
SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE STATUTE, LAW OR REGULATION, SUCH
ACTION SHALL NOT HAVE BEEN RESOLVED IN FAVOR OF THE COMPANY OR ALL ORDERS OR
PROCEEDINGS THEREUNDER AFFECTING THE OPERATIONS OR THE BUSINESS OF THE COMPANY
STAYED, OR IF THE STAY OF ANY SUCH ORDER OR PROCEEDING SHALL THEREAFTER BE SET
ASIDE, OR IF, WITHIN SIXTY (60) DAYS AFTER THE APPOINTMENT WITHOUT THE CONSENT
OR ACQUIESCENCE OF THE COMPANY OF ANY TRUSTEE, RECEIVER OR LIQUIDATOR OF THE
COMPANY OR OF ALL OR ANY SUBSTANTIAL PART OF THE PROPERTIES OF THE COMPANY, SUCH
APPOINTMENT SHALL NOT HAVE BEEN VACATED; OR


 


(C)     IF THE COMPANY FAILS TO PAY (I) ANY INTEREST OR PRINCIPAL WHEN DUE AND
PAYABLE HEREUNDER, OR (II) ANY OBLIGATIONS OTHER THAN INTEREST AND PRINCIPAL
PAYABLE HEREUNDER WITHIN FIVE (5) DAYS OF THE DATE WRITTEN NOTICE OF DEMAND FOR
PAYMENT IS RECEIVED.

 

3.             Prepayment.  The Company may prepay, in whole or in part at any
time, the outstanding principal balance under this Note.

 

4.             Assignment.  Subject to the restrictions on transfer described in
Section 9 below, the rights and obligations of the Company and the Holder shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

5.             Amendments; Waivers.  Any term of this Note may be amended or
waived with the written consent of the Company and the Holder. Any amendment or
waiver effected in accordance with this Section 5 shall be binding upon the
Holder, each future Holder and the Company.  No waivers of, or exceptions to,
any term, condition or provision of this Note, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision and shall not be valid unless in writing.

 

6.             Transfers.  This Note may not be transferred or assigned in whole
or in part without compliance with all applicable federal and state securities
laws by the transferor and the transferee (including the delivery of investment
representation letters).  Subject to compliance with such applicable federal and
state securities laws, title to this Note may be transferred by endorsement and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.

 

7.             Attorneys’ Fees; Waivers.   The Company agrees to pay the
Holder’s reasonable costs incurred in collecting and enforcing this Note,
including reasonable attorneys’ fees.  The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

2

--------------------------------------------------------------------------------


 

8.             Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California (irrespective of its conflict of laws
principles).

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued in Cypress, CA
as of the date set forth above.

 

 

REVCARE, INC.

 

 

 

 

 

By:

 /s/ Manuel Occiano

 

 

Name:

  Manuel Occiano

 

 

Title:

    CEO

 

 

3

--------------------------------------------------------------------------------